                                               United States Bankruptcy Court
                                               Eastern District of Wisconsin
In re:                                                                                                     Case No. 20-21464-beh
Jeremy Michael Huber                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0757-2                  User: lmi                          Page 1 of 1                          Date Rcvd: Aug 04, 2020
                                      Form ID: pdf5                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 06, 2020.
db             +Jeremy Michael Huber,   1940 Renaissance Ct,   Green Bay, WI 54313-4347

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 4, 2020 at the address(es) listed below:
              Deborah A. Stencel    on behalf of Debtor Jeremy Michael Huber deborah@millermillerlaw.com,
               stenceldr73650@notify.bestcase.com;cheryl@millermillerlaw.com;paula@millermillerlaw.com;christine
               @millermillerlaw.com
              Office of the U. S. Trustee    ustpregion11.mi.ecf@usdoj.gov
              Rebecca R. Garcia   filings@ch13oshkosh.com
              Rebecca R. Garcia   on behalf of Trustee Rebecca R. Garcia filings@ch13oshkosh.com
                                                                                             TOTAL: 4




                            Case 20-21464-beh              Doc 44        Filed 08/06/20           Page 1 of 2
  THE FOLLOWING ORDER
  IS APPROVED AND ENTERED
  AS THE ORDER OF THIS COURT:

  DATED: August 4, 2020                                        Beth E. Hanan
                                                               United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WISCONSIN

IN RE:
JEREMY MICHAEL HUBER                                                            Chapter 13
                                                                                Case No.: 20-21464-BEH

     Debtor



                              ORDER CONFIRMING CHAPTER 13 PLAN

The debtor filed a chapter 13 plan on April 3, 2020. The plan was transmitted as required by Federal Rule of
Bankruptcy Procedure 3015, Local Rule 3015, or court order. The plan meets the requirements of 11 U.S.C.
§1325.

 IT IS ORDERED THAT:

    1. The debtors' chapter 13 plan is confirmed. This order gives effect to all of the plan’s terms.

    2. Debtor will make plan payments of $606.15 per month for the 60-month plan.

    3. Unless otherwise provided by the plan or court order, the debtors' attorney is allowed the presumptively
       reasonable fee, and the trustee may disburse any unpaid portion of that fee in the manner provided for in
       the plan.

    4. Unless the court otherwise orders, all creditors with claims entitled to priority under 11 U.S. C. §507
       must be paid, in pro rata deferred cash payments, the full amount of the portion of their claim that is
       entitled to that priority.

    5. The debtor must provide the trustee with a copy of each federal and state income tax return filed during
       the plan term within 14 days of filing any return.

    6. The debtor may not borrow money, incur credit or sell or transfer property of the estate without the
       express written consent of the trustee or an order of this court.

    7. If the debtor is engaged in business, the debtor must provide periodic financial statements to the trustee.


                                                       #####




                Case 20-21464-beh            Doc 44       Filed 08/06/20         Page 2 of 2
